Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-20 is the inclusion therein of the limitations of acquiring an index value from a recording device at an acquisition timing, the recording device including wherein the index value being representative of a residual quantity of the printing agent remaining in a first cartridge and the tank, the first cartridge being currently mounted in the case; storing the index value in a memory; determining whether an order condition is satisfied based on the index value stored in the memory; and transmitting an order command to a relevant device after the order condition is satisfied, the order command instructing to order a second cartridge for replacement with the first cartridge. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent Application Pub. No.2016/0292774 A1 to Ohara is considered to be the closest prior art which discloses a controller is configured to: acquire consumable item information including remaining amount information about a remaining amount of a consumable item; output screen information about an input screen to which condition information about an order condition for ordering a new consumable item for replacement is inputted; receive the condition information inputted to the input screen displayed on the basis of the screen information; determine whether or not the order condition represented by the received condition information is met in response to acquisition of the consumable item information; and output order information including information about an order of the new consumable item to a server in response to determination that the order condition represented by the received condition information is met.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853